UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7581


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RANDALL LEE CONRAD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:04-cr-00297-NCT-1)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randall Lee Conrad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randall Lee Conrad appeals the district court’s order denying his motion for

reconsideration of the court’s prior order granting Conrad’s motion seeking a sentence

modification under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                            2